 INTERNATIONAL BROTHERHOOD OF TEAMSTERS, ETC.399at its Chicago, Illinois, plant, excluding office clerical employees, pro-fessional employees, guards, laboratory inspectors and technicians,cafeteria employees, and supervisors as defined in the Act.]CHAIRMAN LEEDOM and MEMBER MURDOCK took no part in the con-sideration of the above Second Supplemental Decision and Certifi-cation of Representatives.International Brotherhood of Teamsters,Chauffeurs,Warehouse-men & Helpers of America,Local249,AFL-CIO (LancasterTransportation Company)andElmer Charles Howard.CaseNo. 6-CB-306. August 2,1956DECISION AND ORDEROn April 19, 1956, Trial Examiner Max M. Goldman issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices within the meaning of Section 8 (b) (2) and 8 (b) (1)(A) of the Act and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report and a brief.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and brief, and the entire record in thiscase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner only insofar as they are consistent withthis decision.1.We agree with the Trial Examiner, based on the facts as foundby him, and supported by the record, that the Respondent violatedSection 8 (b) (2) and 8 (b) (1) (A) by causing the Employer to dis-charge Elmer Charles Howard because of his dual unionism, in viola-ation of Section 8 (a) (3).2.We also find, in agreement with the Trial Examiner, that theRespondent independently violated Section 8 (b) (1) (A) when Stew-ard Broskey told Howard in the presence of other employees thatHoward could not work for the Employer without the approval ofBusiness Agent Schuler because Howard belonged to two unions.The RemedyThe Trial Examiner recommended, in accordance with the principleset forth in thePen and Pencil 1case, that the Respondent deduct from'Pen and Pencil Workers Union, Local19593,AFL,91NLRB 883.116 NLRB No. 51. 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe amounts payable to the complainant such sums as would normallyhave been deducted from his wages by the Employer for deposit withState and Federal agencies on account of social security and othersimilar benefits, and pay to such agencies to the credit of the com-plainant and the Employer a sum of money equal to the amount which,absent discrimination, would have been deposited to such credit bythe Employer, either as a tax upon the Employer or as a deductionmade from the complainant's wages.The Board has reconsideredthe principle of that case because of an official ruling by the Commis-sioner of Internal Revenue, in a letter to the Board dated January20, 1956, holding that the payment of back pay by a labor organiza-tion, pursuant to an order of the Board directed exclusively to thelabor organization in a proceeding to which the Employer is not aparty, cannot legally be treated as wages paid by or on behalf of theEmployer.Under these circumstances, as the restoration of suchincidents of the employment relationship as social security and othersimilar benefits, to the extent they were affected by the discriminatoryconduct herein, is precluded by the above ruling, we hereby overrulethePen and Pencilcase in this respect, and henceforth will requirethe labor organization in such situations to pay discriminatees theentire amount of back pay without making deductions for suchbenefits.ORDERUpon the entire record in this case and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, International Brotherhoodof Teamsters, Chauffeurs,Warehousemen & Helpers of America,Local 249, AFL-CIO, its officers, agents, successors, and assigns shall :1.Cease and desist from :(a)Causing or attempting to cause the Employer, its officers,agents, successors, or assigns, to discriminate against employees inregard to their hire or tenure of employment or any term or conditionof employment to encourage membership in the Respondent or anyother labor organization in violation of Section 8 (b) (2) of the Act.(b) In any manner restraining or coercing employees of the Em-ployer, its successors, or assigns, in the exercise of the rights guaran-teed in Section 7 of the Act, except to the extent that such rightsmay be affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized by Sec-tion 8 (a) (3) of the Act.2.Take the following affirmative action, which the Board findswill effectuate 'the policies of the Act :(a)Notify the Employer, in writing, that it has no objection tothe employment, and requests the reinstatement, of Elmer CharlesHoward, and furnish Howard a copy of such notification. INTERNATIONAL BROTHERHOOD OF TEAMSTERS, ETC.401(b)Make whole Elmer Charles Howard for any loss of pay whichliemay have suffered by reason of the discrimination against him,in themannerset forth in the section of the Intermediate Reportentitled "The remedy," as modified herein.(c)Post at its offices and meeting halls in Pittsburgh, Pennsyl-vania, where notices tomembers arecustomarily posted, copies ofthe notice attached to the Intermediate Report and marked "Ap-pendix."'Copies of said notice, to be furnished by the RegionalDirector for the Sixth Region, shall, after being duly signed by arepresentative of the Respondent, be posted by the Respondent im-mediately upon receipt thereof, and be maintained by it for a periodof sixty (60) consecutive days thereafter.Reasonable steps shallbe taken by the Respondentto insurethat said notices are not al-tered, defaced, or covered by any other material.(d)Mail to the Regional Director for the Sixth Region signedcopies of said notice for posting by the Employer, the latter willing,at its p]ace.of business at Pittsburgh, Pennsylvania, for sixty (60)consecutive days in places where notices to employeesare customarilyposted.(e.)Notify the Regional Director for the Sixth Regionin writing,within ten (10) clays from the date of this Order, what steps theRespondent has taken to comply herewith.CHAIRMANLEEDOM andMEMBERMURDOCKtookno part in the con-sideration of the above Decision and Order.2 The notice shall be amended by substituting for the words "The Recommendations ofa Trial Examiner" the words "A Decision and Order."In the event that this Order isenforced by a decree of a United States Court of Appeals, the noticeshall be furtheramended by substituting for the words "Pursuant to a Decisionand Order"the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge filed on August15, 1955, byElmer Charles Howard,hereincalled the Charging Party, the General Counsel,by theRegional Director for theSixth Region(Pittsburgh,Pennsylvania),of the National Labor Relations Board,herein called the Board,issued his complaint dated January 10, 1956,against Inter-national Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of Amer-ica, Local 249,AFL-CIO,herein called the Respondent,alleging that it had engagedin and was engaging in unfair labor practices within the meaning of Section 8 (b)(1) (A) and 8 (b) (2) and Section 2 (6) and(7) of the Labor Management Rela-tionsAct,. 1947,61 Stat. 136, herein called the Act.Copies of the complaint andthe charge together with notice of hearing were duly served upon the Respondentand the Charging Party.With respect to unfair labor practices,the complaint alleges in substance thaton or aboutAugust 12, 1955, theRespondent engaged in restraint and coercion, andalso that the Respondent,for reasons other than failure to tender periodic duesand initiation fees uniformly required as a condition of acquiring or retaining mem-bership,caused Lancaster Transportation Company, hereinafter called the Com-pany,.to discharge Howard in violation of theAct.TheRespondent's answerdenies the commission of unfair labor practices.405448--5T-vol. 116- 2 7 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to notice a hearing was held at Pittsburgh,Pennsylvania,on January25, 1956, before the duly designated Trial Examiner.The General Counsel andtheRespondent were represented by counsel.Full opportunity to be heard, toexamine and cross-examine witnesses,and to introduce evidence bearing on theissueswas afforded the parties.The General Counsel and the Respondent sub-mitted briefs.'Upon the entire record in the case and from his observation of the witnesses,the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe Company, a Pennsylvania corporation, is a common carrier with principaloffices and a place of business at Lancaster,Pennsylvania,and places of businessatBaltimore,Maryland; Philadelphia,Reading, Pottsville,Pittsburgh,and York,Pennsylvania.During the past year, the Company carried products valued in ex-cess of $10,000,000 from, through, and to the Commonwealth of Pennsylvania, andfrom, through, and to States of the United States other than the Commonwealth ofPennsylvania.During the same period,the Company received in excess of $3,000,-000 for the services described above. It is found that the Company is engagedin commerce within the meaning of the Act.IITHE LABOR ORGANIZATION INVOLVEDInternational Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpersof America,-Local 249, AFL-CIO, is a labor organization admitting to membershipemployees of the Company.III.THE UNFAIR LABOR PRACTICESA.The eventsThe Company's employees, consisting of classifications such as truckdrivers, dock-men, and mechanics, were on -strike between July 10 and August 10, 1955.Dur-ing the course of the strike Elmer Charles Howard, the Charging Party, unlike hisfellow employees, failed to appear at the Company's premises and engage in picket-ing.Except for the night of July 10, when Howard appeared for work and didnot enter the premises when he was told by pickets to stay out, Howard was illfrom the beginning of the strike until the latter part of July when he was released byhis doctor.At that time Howard filed for unemployment compensation with theState authorities, taking the position that he was not involved in the strike.2Howard had been employed by the Company as a mechanic and at the time ofthe events was a member of both the Respondent and Local 1060 of a mechanics'union.There is no question that Howard had his dues with the Respondent paidin full at all material times. It appears that Howard's fellow employees learnedof the unemployment compensation claim and were angry about his conduct.When the strike ended on August 10, a contract containing a no-strike clausewas reached.The Company and the Respondent met on the same day to estab-lish a schedule for the resumption of work.Employee Henry Broskey, the Re-spondent's steward at the Company, and a committee of employees including Ed-ward Crotty, John McDonald, Elmer Rusnak, William Hunt, and Raymond Long,met with Company Manager John Wisniewski and Vice-President Querry in theCompany's office.Broskey then stated that the men would not return to workwith Howard.Wisniewski declared that Howard was one of the Company's em-ployees, that his work was satisfactory, and that Howard would return to work.3The Respondent also proposed certain findings of fact numbered 1 through 4. Onlyproposed finding number 2 is acceptedIn its brief the Respondent renewed its motion made at the hearing to dismiss the com-plaintIt is hereby denied2The Respondent points out that under Section 802 of the Pennsylvania UnemploymentCompensation Law, Howard as a member of a striking union was ineligible for unemploy-ment benefitsYThese findings as to the exchange between Broskey and Wisniewski are based upon thetestiniony ofWisnrewski and Michael Kozel, dock supervisor, both of whom impressedthe Trial Examiner favorablyKozel, although not present at this meeting, overheaidpart of the transaction from an outer officeBroskey, who did notso impressthe Trial INTERNATIONALBROTHERHOOD OF TEAMSTERS,ETC.403The Company resumed operations on Friday,August 12, and Howard reportedfor work.Michael Kozel,dock supervisor,gave Howard a timecard and Howardleft the office to go to work.Thereafter while Kozel was out of his office he sawHoward and Broskey talking in the presence of some of the men.According toKozel, Broskey, pointing his finger at Howard,toldHoward that he did not havea job there because he belonged to two unions and that he would not work thereuntil he got a card from the Respondent's business agent, Louis Schuler.4Kozeland Howard thereafter talked in the office and Kozel advised Howard to get hiscard se he could return to work: Howard.then left the premises.On August 15, the following Monday, Howard again reported for work.WhenHoward went out to the garage he was met by a group of employees.Kozel thenjoined the group and one of the employees,Shipley, addressing Kozel,stated thatifHoward went toworkthe men would not work and that he, Shipley, had to callBroskey.Kozel stated that Broskey was on the road and would not be back for awhile and instructed the men to return to work.Howard then suggested that heleave and get straightened out with the Respondent and Kozel agreed.The menwho had been standing around in a group returned to work when they sawHoward leave.Later that day Howard went to see Schuler at the Respondent'soffices.Howardtold Schuler that Broskey had instructed him to get a slip from Schuler before hecould return to- work.Schuler pushed Howard out of the office as Howard wastrying to show Schuler a doctor's certificate relating to Howard's illness during thestrike.,Howard thereafter appeared at the..Board's office the same-day atad filed achargewhichgave rise to the instant proceeding.5B. ConclusionsThere is an issue as to whether the Respondent is responsible for the conduct ofits steward,Henry Broskey, described above.Broskey had been elected to the officeof steward by the members of the Respondent employed by the Company.Assteward,Broskey checks referral cards when new employees are sent to the Com-pany, he handles employee grievances with the Company,and upon request he givesinterpretations of the Respondent's rules to the Company.On August 10, Broskey,with a committee of members, on behalf of the Respondent negotiated the returnof the men at the close of the strike.Under the Respondent's bylaws Broskey assteward.had theduty toexamine dues books of each man under his jurisdictionon a monthly basis and remove a member from his job if he was delinquent, andhe also had the duty to see that all the new men employed in his jurisdiction becamemembers of the Respondent.The bylaws also expressly prohibit a steward fromcalling a strike unless authorized by the executive board.Under these circumstances,particularly in view of Broskey's authority to negotiatethe return of the men and his authority to remove a member from his job for duesdelinquency,it is found that the Respondent is responsible for Broskey's insistenceExaminer,denied stating that the men would not return to work with Howard. Crotty,who also did not give a favorable impression, was the only other witness who testifiedon the subject and lie supported Broskey's denial.4 Broskey testified that he told Howard when Howard returned to work that the menwere angry-aboutHoward'sunemployment compensation claim and that lie also toldHoward to see Schuler but denied having made this statement.Ile testified further thathe was concerned with the bitter feeling of the men toward Howard which might result ina fight or an"accident."Broskey had earlier reported to the men that he had checkedwith the unemployment compensation people and foundthat Howardhad taken the posi-tion there that he was a member of Local 1000 and that he was locked out by the Re-spondent.According to Brosltey and Schuler, Broskey took the matter up with Schuler.The explanation given for having Howard see Schuler was "go that everything would beworked out all right."It would ap6ear that if working things out had been the object,there would-be little point to having Howard see Schuler.On the contrary,since it wasthe men who had these feelings,according to Broskey,itwould seem that Schuler wouldhave come to the Company's premises and talked to the men.5 Schuler testified that Howard showed him a doctor's certificate and that lie toldHoward to return to work. As between Schuler and Howard,Howard appeared to be themore reliable witness.Although Howard was not popular with the men, there appears to be no substance tothe Respondent's explanation that Howard voluntarily quit his employment with theCompany because his fellow employees disliked him and lie did not want to cause trouble.On the contrary,when Howard realized that further efforts to return to work might cause-trouble he resorted to the Board's processes to obtain reinstatement. 404DECISIONSOF NATIONALLABOR RELATIONS BOARD 'with the Company at the August 10 meeting that Howard not be returned to workand also for Broskey's declaration to Howard thereafter on August 12, within thehearing-of Dock Supervisor Kozel, that Howard did not have a job with the CompanyuntilHoward got approval from Business Agent Schuler. It is accordingly foundthat thereby, and for reasons unrelated to the payment or tender of periodic dues orinitiation fees, the Respondent on August 12 caused the Company to discriminateagainst Elmer Charles Howard in violation of Section 8 (b) (2) of the Actg Itisalso found that Broskey's declaration on August 12 to Howard in the presenceof other employees that Howard could not work for the Company without theapproval of Business Agent Schuler because Howard belonged to ,two unions con-stituted a violation of Section 8 (b) (1) (A) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Company described in section I, above, havea close, intimate, and substantial relation to'trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDY,Having found that the Respondent violated the Act, the Trial Examiner shallrecommend that it cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.The Trial Examiner will thusrecommend, among other things, that the Respondent notify the Company, instatement of Elmer Charles Howard.The Respondent shall furnish a copy of thesaid notification to Howard. In addition, it will be recommended that the Re-spondent make Howard whole for any loss of earnings he may have suffered becauseof the discrimination against him, by paying him a sum of money equal to theamount he normally would have earned from August 12, 1955, the date of thediscrunination against him, to 5 days after the Company receives notification fromthe Respondent that it has withdrawn its objection to the employment of Howarddescribed above, less his net earnings, if any, during that period.The back payprovided for herein shall be computed on a quarterly basis in the manner estab-He'hed by the Board; earnings in one particular quarter shall have no effect on theback-pay liability for any other period.The Respondent shall deduct from theamounts payable to Howard such sums as would normally have been deducted fromhiswages for deposit with the State and Federal agencies on accounts of socialsecurity and other similar benefits.The Respondent shall pay to the appropriateState and Federal agencies to the credit of Howard and the Company, a sum ofmoney equal to the amount which, absent discrimination, would have been depositedto such credit by the Company, either as a tax upon the Company or on account ofdeduction made from Howard's wages by the Company on account of such socialsecurity or other similar benefits.Itwill be further recommended, in order to effectively remedy the unfair laborpractices committee, that the Respondent cease and desist from engaging in restraintand coercion and from causing or attempting to cause the Company, its officers,agents, or assigns, to discriminate against employees or prospective employees inviolation of the Act.Because of the underlying purpose and tendency of the un-lawful conduct found, it will be recommended that the Respondent cease and desistnot only from the unfair labor practices found but also from in any manner infringingupon the rights guaranteed in Section 7 of the Act.'Upon the basis of the foregoing findings of fact and upon the entire record in thecase the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Lancaster Transportation Company is engaged in commerce within the mean-ing of Section 2 (6) and (7) of the Act.'2. International Brotherhood of Teamsters, Chauffeurs, Warehousemen '& Help-ers of America, Local 249, AFL-CIO, is a labor organization within the meaningof Section 2 (5) of the Act.e SeeChief Freight LinesCo., 111 NLRB 12, 24, where in discussing the meaning of"cause or attempt to cause" in Section 8 (b) (2), the Board pointed out that "It is enoughthat the union's conduct reveals an intent to arouse the employei's fear that the hire orreemployment of an applicant will result in economic pressure against him." TEXAS NATURAL GASOLINECORPORATION405.3.By causing the Company to discriminate against Elmer Charles Howard. theRespondent has engaged in. and is engaging in unfair labor practices within themeaning of Section 8 (b) (2) and 8 (b) (1) (A) of the Act.4.By restraining or, coercing employees in the exercise of the rights guaranteedin Section 7 of the Act, the Respondent has violated Section 8 (b) (1) (A) of theAct.5,The; aforesaid unfair labor practices are unfair labor practices affecting corn-.coerce within the meaning of Section 2 (6) and (7) of the Act.[Recoatmgndations omitted from publication.]APPENDIXNOTICE TO ALL MEMBERS OF INTERNATIONALBROTHERHOODOF TEAMSTERS,CHAUFFEURS, WAREHOUSEMEN & HELPERS OF AMERICA, LOCAL 249, AFL-CIOPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, "and in order to effectuate the policies of the National Labor Man-agement Relations Act, we hereby notify our members that:WE WILL NOT cause or attempt to cause Lancaster Transportation Company,itsofficers, agents, successors, or assigns, to discriminate against its employeesin regard to their hire or tenure of employment or any term or condition ofemployment to encourage membership in this or any other labor organizationin violation of Section 8 (b) (2) of the Act.WE WILL NOT restrain or coerce employees of the Lancaster TransportationCompany, its successors or assigns, in the rights guaranteed by Section 7 of theAct, except as authorized by Section 8 (a) (3) of the Act.WE WILL make Elmer Charles Howard whole for any loss of pay sufferedbecause of the discrimination against him.We have no objection to hisemployment and request his reinstatement by the above-namedCompany.INTERNATIONALBROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN&HELPERS OFAMERICA, LOCAL 249,AFL-CIO,Labor Organization.Dated---------------- By----------------------------------------------(Representative)(Title)Thisnotice mustremain postedfor 60 consecutivedaysfrom the date hereof, ;ndmust notbe altered, defaced, or covered by anyother material.Texas Natural Gasoline CorporationandPat Henley.Case No.16-CA-849. August 2,1956DECISION AND ORDEROn March 28, 1956, Trial Examiner Sydney S. Asher, Jr., issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the In-termediate Report attached hereto.Thereafter, the Respondent filedexceptions and a supporting brief.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in this116 NLRB No. 52.